865 F.2d 1260Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Reinaldo LOZANO, a/k/a Ray, Defendant-Appellant.
No. 88-7666.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1988.Decided:  Nov. 28, 1988.

Reinaldo Lozano, appellant pro se.
Robert Edward Bradenham, II, (Office of the United States Attorney), for appellee.
Before WIDENER, K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Reinaldo Lozano, a federal inmate, appeals from the district court's denial of his motion for a reduction of sentence made pursuant to Fed.R.Crim.P. 35(b).  Lozano contends that his sentence should be reduced because the sentence he received as a result of a number of drug-related offenses was more severe than the sentences received by his co-defendants.


2
A motion for reduction of sentence is addressed to the sound discretion of the district court;  its judgment will not be distrubed absent a clear abuse of that discretion.   United States v. Stumpf, 476 F.2d 945 (4th Cir.1973).  Regarding Lozano's grounds for this motion, "a mere showing of disparity of sentences among co-defendants does not constitute an abuse of discretion."   United States v. Herrera, 757 F.2d 144, 150 (7th Cir.1985).  Since Lozano's sentence is within statutory limits, he must show the disparity is the result of some "constitutionally impermissible motivation on the part of the trial court."   United States v. Alfonso, 738 F.2d 369, 373 (10th Cir.1984).  Lozano has made no such showing.


3
In short, our examination of the record indicates that the district court did not abuse its discretion in denying the motion in this case.  Accordingly, we affirm the district court's denial of relief under Rule 35(b).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.